PER CURIAM.
This cause is remanded to the Judge of Compensation Claims (JCC) for the purpose of establishing a date for the commencement of claimant’s permanent total disability benefits. Competent substantial evidence supports the finding of maximum medical improvement as of May 15,1991. The evidence does not, however, support permanent total disability on that date because the record shows without contradiction that claimant worked for some five to six months after May 15. The other findings and conclusions of the JCC are supported by competent substantial evidence and are therefore affirmed.
ZEHMER, C.J., and KAHN and BENTON, JJ., concur.